MEMORANDUM **
In this diversity action, appellant Triflo Medical, Inc. (“Triflo”) is a Delaware corporation with its principal place of business in Irvine, California. Appellee Didier Lapeyre (“Lapeyre”) is a resident of France. Triflo is engaged in the design and manufacture of medical devices, including a mechanical heart valve. La-peyre is the former president and director of medical affairs. Triflo appeals the district court’s dismissal of its action against Lapeyre on forum non conveniens grounds. We reverse.
Triflo terminated Lapeyre’s employment on November 14, 2000. Triflo filed an amended complaint in the United States District Court for the Central District of California alleging breach of fiduciary duty, interference with contract and advantageous relationships and misappropriation of trade secrets, and sought injunc-tive and declaratory relief and damages. Lapeyre answered the amended compliant and filed counterclaims against Triflo alleging rescission and breach of contract. Lapeyre also filed an action in France asserting claims against Triflo involving a joint ownership agreement. Thereafter, Lapeyre filed a motion to dismiss or stay the U.S. action on the basis of forum non conveniens, arguing that the disputes between the parties should be heard in France. The district court ultimately granted the motion to dismiss and denied Triflo’s request for reconsideration.
We review dismissal on forum non con-veniens grounds for abuse of discretion. See Creative Tech., Ltd. v. Aztech Sys. Pte, Ltd., 61 F.3d 696, 699 (9th Cir.1995); see also Ravelo Monegro v. Rosa, 211 F.3d 509, 511 (9th Cir.2000).
To dismiss on forum non conveniens grounds, the moving party must show the existence of an adequate alternative forum and that private and public interest factors balance in favor of dismissal. Lockman Found, v. Evangelical Alliance Mission, 930 F.2d 764, 767 (9th Cir.1991), (citing Contact Lumber Co. v. P.T. Moges Shipping Co., 918 F.2d 1446, 1449 (9th Cir. 1990)). “This showing must overcome the great deference ... due plaintiffs because a showing of convenience by a party who has sued in his home forum will usually outweigh the inconvenience the defendant may have shown.” Id. (citing Contact Lumber, 918 F.2d at 1449 (internal quotation marks omitted)).
*267At oral argument, counsel for the defendant acknowledged that there is a strong presumption in favor of the plaintiffs choice of forum, see Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255, 102 S.Ct. 252, 265, 70 L.Ed.2d 419 (1981), and that the plaintiffs choice should rarely be disturbed, Gulf Oil v. Gilbert, 330 U.S. 501, 508, 67 S.Ct. 839, 843, 91 L.Ed. 1055 (1947).
The district court erred because it failed to consider this presumption in favor of plaintiffs choice of forum. Applying, as we must, this presumption and the other public and private factors identified by the district court, we can reach only one conclusion as to the proper forum: the United States District Court for the Central District of California.
REVERSED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.